COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Diana G. Offord v. Judge Brady Elliott, in His Official and Individual
                          Capacity

Appellate case number:    01-12-00307-CV

Trial court case number: 10DCV185448A

Trial court:              400th District Court of Fort Bend County

        Appellant, Diana G. Offord, appeals from a judgment granting appellee’s plea to the
jurisdiction and dismissing appellant’s claims with prejudice. Appellant timely filed her notice of
appeal on October 6, 2011. See TEX. R. APP. P. 26.1(a). The clerk’s record was filed on March
13, 2012. The reporter’s record was due to be filed in this Court on March 30, 2012, but has not
been filed.

        On June 11, 2012, the court reporter responsible for preparing the record in this appeal
informed the Court that appellant had not made arrangements to pay for the reporter’s record. On
January 11, 2013, the Clerk of this Court notified appellant that, based on the available
information, the court reporter had not filed the reporter’s record because appellant failed (1) to
request a reporter’s record or (2) to pay or make arrangements to pay for the reporter’s record.
See TEX. R. APP. P. 37.3(c). The Clerk further notified appellant that unless she provided proof of
having paid or made payment arrangements for preparation of the reporter’s record, or a
response showing that she was exempt from paying for the reporter’s record by January 31,
2013, the Court might consider and decide only those issues or points that do not require a
reporter’s record. See id.

        Appellant has not provided the Court with proof showing that she has paid or made
arrangements to pay the court reporter, or a response showing that she is exempt from payment.
Accordingly, the Court will consider and decide those issues or points that do not require a
reporter’s record for a decision. See id.

       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court


Date: September 24, 2013